ROBERT MORRIS McKELVY, Appellant,
v.
STATE OF FLORIDA, Appellee.
No. 4D08-2626.
District Court of Appeal of Florida, Fourth District.
April 7, 2010.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Ibarrondo v. State, 1 So. 3d 226 (Fla. 5th DCA 2008), review denied, 19 So. 3d 985 (Fla. 2009).
WARNER, DAMOORGIAN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.